Exhibit 99.1 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 GRAIN WEALTH LIMITED AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Consolidated Balance Sheets - As of June 30, 2010 and 2009 F-3 Consolidated Statements of Income and Comprehensive Income - For the Years ended June 30, 2010 and 2009 F-4 Consolidated Statements of Changes in Stockholders’ Equity - For the Years ended June 30, 2010 and 2009 F-5 Consolidated Statements of Cash Flows - For the Years ended June 30, 2010 and 2009 F-6 Notes to Consolidated Financial Statements F-7 to F-20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Grain Wealth Limited and subsidiaries We have audited the accompanying consolidated balance sheets of Grain Wealth Limited and subsidiaries (“the Company”) as of June 30, 2010 and 2009, and the related consolidated statements of income and comprehensive income, cash flows and changes in stockholders' equity for the years ended June 30, 2010 and 2009. The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of June 30, 2010 and 2009, and the consolidated results of its operations and its cash flows for the years ended June 30, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. /s/Friedman LLP Marlton, New Jersey January 28, 2011 F-2 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Advances to suppliers and other prepaid expense Total Current Assets Property, plant and equipment, net Farmland development costs, net Land use rights under capital lease Deposit on land use right - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term loan payable $ $ Short-term obligation under capital lease Accounts payable Advance from customers - Payroll payable Taxes payable Dividends Payable - Due to related parties Total Current Liabilities Long-term loan payable Long-term obligation under capital lease Total Liabilities $ $ COMMITMENTS STOCKHOLDERS' EQUITY: Common stock, par value $1;10,000 shares authorized, 10,000 shares issued and outstanding as of June 30, 2010 and 2009 Additional paid in capital Retained earnings Statutory reserve Accumulated other comprehensive income - Total Stockholder' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part to the consolidated financial statements F-3 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Years Ended June 30, NET REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling and marketing expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME: Interest income Interest expense ) ) Non-operational income Total Other (Expense) Income ) ) INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ COMPREHENSIVE INCOME: Net Income $ $ Other Comprehensive Income: Foreign currency translation gain TOTAL COMPREHENSIVE INCOME $ $ BASIC AND DILUTED INCOME PER COMMON SHARE $ $ DIVIDEND PER COMMON SHARE $ $
